WAIVER OF RIGHT OF FIRST REFUSAL

     THIS SETTLEMENT AGREEMENT AND WAIVER OF RIGHT OF FIRST REFUSAL (this
“Agreement”) is made and entered into this 22nd day of June, 2007, by and
between Quantum Fuel Systems Technologies Worldwide Inc. (“Company”) and each of
the undersigned investors (each hereinafter named “Investor” and collectively
“Investors”).

     WHEREAS, Company and Investors are parties to a certain Securities Purchase
Agreement dated October 27, 2006 (“Securities Purchase Agreement”);

     WHEREAS, pursuant to Section 9.6 of the Securities Purchase Agreement, each
Investor has a right of first refusal (“Right of First Refusal”) to participate
in certain offerings by Company of its common stock and common stock equivalents
(“Subsequent Placements”);

     WHEREAS, Company now desires to consummate a private placement transaction
(“Private Placement”) under which it will sell and issue shares of its common
stock and warrants to acquire common stock pursuant to the Securities Purchase
Agreement dated June 22, 2007 attached as Exhibit “A” hereto (the “2007
Securities Purchase Agreement”);

     WHEREAS, Company acknowledges that the Private Placement is a Subsequent
Placement pursuant to the Securities Purchase Agreement;

     WHEREAS, to comply with applicable NASDAQ Marketplace Rules, Company has
requested that each Investor waives its Right of First Refusal; and

     WHEREAS, subject to the terms and conditions of this Agreement, each
Investor has agreed to waive its Right of First Refusal only with respect to the
Private Placement on the terms set forth in the 2007 Securities Purchase
Agreement.

NOW, THEREFORE, the parties agree as follows:

     1. Waiver of Right of First Refusal. Investors hereby agree to waive their
rights under Section 9.6(b) of the Securities Purchase Agreement only with
respect to the Private Placement on the terms set forth in the 2007 Securities
Purchase Agreement. By executing this Agreement and accepting the consideration
(as set forth below in Section 2 below), upon completion of the Private
Placement pursuant to the 2007 Securities Purchase Agreement each Investor
agrees for itself and each of its affiliates not to sue, assert any claim or
make any demand against Company alleging a breach or default by Company of
Section 9.6(b) in respect of the Private Placement.

2. Consideration to be Paid by Company. At the closing of the Private

Placement, Company shall issue to each Investor in accordance with Schedule 1
attached

{33164\10\DT262989.DOC;1}

--------------------------------------------------------------------------------

hereto, a warrant, in the form attached hereto as Exhibit “B” (“Warrants”), to
purchase up to that number of shares of common stock (“Warrant Shares”), $.001
par value, of the Company set forth opposite such Investor’s name on Schedule 1
attached hereto, at an exercise price equal to $2.09. Company agrees to include
the Warrant Shares in the registration statement required to be filed in
connection with the Private Placement pursuant to the 2007 Securities Purchase
Agreement.

     3. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors, administrators, legal representatives, and
assigns of the parties.

     4. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by Company and each Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

     5. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

6. Governing Law. ALL QUESTIONS CONCERNING THE

CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE

{33164\10\DT262989.DOC;1}

--------------------------------------------------------------------------------

THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

     7. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.



[Signature on following page]




{33164\10\DT262989.DOC;1}

--------------------------------------------------------------------------------

[Signature Page to Waiver]   COMPANY:    INVESTORS:  Quantum Fuel Systems   
Iroquois Master Fund Ltd  Technologies Worldwide, Inc.    By:  By:        Its: 

--------------------------------------------------------------------------------

    Brian Olson      Its:    Chief Financial Officer              Highbridge
International, LLC          By:          Its:          Hudson Bay Fund LP       
  Hudson Bay Overseas Fund Ltd          By:          Its:          Otago
Partners, LLC          By:          Its:          Rockmore Investment Master
Fund Ltd.          By:          Its:          Special Situations Fund III QP,
LP          Special Situations Cayman Fund          Special Situations Fund III,
LP          Special Situations Technology Fund II, LP          Special
Situations Technology Fund          By:          Its: 


{33164\10\DT262989.DOC;1}

--------------------------------------------------------------------------------

SCHEDULE 1

ALLOCATION OF WARRANT SHARES

{33164\10\DT262989.DOC;1}

--------------------------------------------------------------------------------